Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a determination finding him guilty of creating a disturbance, making threats and a movement violation. The Attorney General has advised this Court by letter that the determination at issue has been administratively reversed and that all references to the proceeding have been expunged from petitioner’s institutional record. Inasmuch as petitioner has received all the relief to which he is entitled, the matter is dismissed as moot (see Matter of Maldonado v Goord, 296 AD2d 807 [2002]).
Spain, J.P., Mugglin, Rose, Lahtinen and Kane, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.